Citation Nr: 1205032	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-04 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether disability resulting from a December 31, 1977 inservice injury, is the result of the Veteran's willful misconduct, for the purposes of entitlement to service connection for loss of vision of the right eye.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  He also had unverified service with the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the loss of vision of the right eye.  

In October 2009, an administrative decision was issued indicating that the Veteran's injuries sustained in the accident which occurred in service, on December 31, 1977, were considered to be the result of his own willful misconduct, and therefore not in the line of duty.  

In December 2009, the claim was transferred to the Phoenix, Arizona, RO after the Veteran relocated to that area.  

In February 2010, the Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim for further development in June 2010.  


FINDINGS OF FACT

1.  The Veteran sustained multiple injuries resulting from an in-service fall on December 31, 1977.  

2.  The competent medical evidence of record, as well as the Veteran's testimony under oath, indicate that he had been drinking immediately prior to his fall.  

3.  The competent and credible evidence establishes that the Veteran was intoxicated from drinking alcohol on December 31, 1977, and that any disability resulting from the fall which occurred on December 31, 1977, was proximately and immediately due to the Veteran's intoxication from the drinking of alcohol.  


CONCLUSION OF LAW

Disability resulting from the fall sustained by the Veteran on December 31, 1977, was the result of the Veteran's willful misconduct for purposes of entitlement to service connection for loss of vision of the right eye.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1(m)(n), 3.301(a)(c)(2) (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in January and February 2008.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  

Notice regarding the willful misconduct aspect of the appeal does appear to have been provided to the Veteran.  He was not given specific notice with regard to the tenets of 38 C.F.R. § 3.301.  However, for the following reasons, the Board finds there has been no prejudice to the Veteran because he has demonstrated actual knowledge of the evidence necessary to substantiate his claim that it was not willful misconduct when he incurred injury in the fall sustained in service.  He asserts that he was not intoxicated at the time of the December 31, 1977 fall that caused his laceration and head injuries, which he claims resulted in ultimately losing his eyesight.  That statement, if true, would substantiate his claim.  Indeed, such demonstrates that he understands that intoxication and the actions that follow have the potential of precluding him from receiving service connected benefits.  Moreover, and of equal import, the Veteran's representative has specifically argued against the finding of willful misconduct.  Therefore, any error on the part of VA for failing to inform him of the evidence necessary to substantiate the claim is harmless.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Further, pursuant to the Board's June 2010 remand, the RO obtained the Veteran's Social Security Administrative Disability records.  The Veteran's service personnel records were also sought during this remand.  The Board had previously observed that the service department had determined that the personnel records were no longer available and further attempts to locate them would be futile.  The Remand directed the RO/AMC to search for the personnel records through the Army Reserves.  The Veteran informed VA of his Reserve company wherein he served after his active duty.  An attempt was made to locate those records.  A November 2010 letter was received from Department of the Army, 409th Engineer Company, which is where the Veteran claimed he served from 1980 to 1983.  The letter indicated, in pertinent part, that the 409th Engineer Company did not exist at that time.  Significantly, the record also includes an October 2010 report of contact with the Veteran.  He reported at that time that he had contacted the Army Reserves Center to request his Reserve or Guard records, and that he was told that none were available. 

The Board acknowledges that a VA medical examination was not provided with respect to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Here, a VA examination is not needed because this claim is initially not based on whether or not the Veteran has a current disability that is attributable to service.  The claim is based on whether or not the Veteran committed willful misconduct when he sustained injury during active service.  An examination is not necessary in this regard.  

The Veteran was offered a Board hearing and testified at a Travel Board hearing before the Undersigned VLJ in February 2010.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Willful Misconduct

The Veteran submitted a claim for service connection for loss of right eye vision.  He claims that he sustained injury in service when he fell out of a three story building.  He maintains that the head injury he sustained later resulted in the loss of his vision.  The Veteran argues that it was New Year's Eve, December 31, 1977, and he had two or three beers, but he was not intoxicated.  

Service treatment records (STRs) reflect that on December 31, 1977, the Veteran was seen in the general dispensary after jumping down the stairs and injuring his head.  The medical record indicated that the Veteran reportedly fell 3 or 4 stories and sustained a severe laceration to his right forehead.  The laceration was very jagged and uneven with much bleeding.  Flap was raised all along broken lines.  The wound was probed and no skull fracture was felt.  He was neurologically intact, except for intoxication.  It was noted that he had beer and whiskey by history.  Even after deep sutures were placed, he continued heavy capillary bleeding.  Therefore, nylon was used to close the wound, but hematoma formation could not be stopped.  He also appeared to have trauma to the right anterior ribs, 5 through 10.  After suturing, a pressure bandage was applied and he was sent to Frankfurt General Hospital for observation and x-rays.  Frankfurt General Hospital emergency room was contacted.  Neurological and vital signs remained normal and stable the entire 90 minutes the Veteran was in the dispensary.  

Two hours later, the Veteran was transported to the hospital by ambulance with a forehead laceration, rule out skull fracture, and rib fracture.  Pertinent history was that he was intoxicated.  He was admitted to the hospital.  He was discharged on January 3, 1978 with diagnoses of forehead laceration and head trauma.  

In the VA Form 21-4176, Report of Accidental Injury In Support of Claim for Compensation or Pension, received in June 2009, the Veteran stated that while on military duty, he fell or was pushed off the 3rd floor landing next to his room.  He did not know if the civilian or military police made a report.  When asked "were alcoholic intoxicants narcotics, drugs or misconduct of any kind on the part of persons concerned involved in this accident," he noted, "yes."  He stated that no drugs were involved, only beer.  He did not know if there were any witnesses to the accident.  

In February 2010, the Veteran testified at a Travel Board hearing before the Undersigned VLJ.  The Veteran stated he had residuals of a head injury to include loss of right eye vision and seizures.  He testified that on New Year's Eve, December 1977, three or four servicemen were on the 3rd floor stairwell and he was pushed out the 3rd floor and ended up falling down in front of his CQ's desk, on the cement steps.  He related that was all that he knew and that what he read in his records was that his first sergeant and commanding officer stated that he was drinking at the time.  He testified that he may have been drinking, but he did not believe that he was drunk.  He related that he had just returned from a bar, was to meet some friends and go to Frankfurt, Germany.  He testified that he believed he had no more than 2 or3 beers.  He related that his friends were fine and he was fine because he was walking fine.  He stated that he awoke in the hospital, and that he heard that he was "out" for 4 days.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty in active service.  38 U.S.C.A. §§ 1110,1131.  

An injury incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease was contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease, or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  

The simple drinking of alcoholic beverage is not of itself willful misconduct.  The deliberate drinking of a known poisonous substance or under conditions, which would raise a presumption to that effect, will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability, the disability will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(2).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton or reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(1)(2)(3).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The evidence that substantiates a finding that the Veteran was intoxicated is the service treatment records and the Veteran's own statements.  The service treatment records clearly indicated that the Veteran was intoxicated.  Although the Veteran presently claims that he was not intoxicated, and that he only had 2 or 3 beers prior to the fall, the medical record reflecting initial evaluation of the Veteran after his fall, indicated that the Veteran was intoxicated from beer and whiskey.  It was also noted that the Veteran's neurological findings were normal except for intoxication.  Medical records 2 hours later, when the Veteran was being transported to the hospital, also indicated that the Veteran was intoxicated.  

Adding to these findings are the Veteran's own admissions.  In his June 2009 VA Form 21-4176, Report of Accidental Injury In Support of Claim, the Veteran indicated that he had used no drugs, but that beer (intoxicant) was involved.  He was unaware whether police were involved and he knew of no witnesses.  Moreover, he testified at his February 2010 Travel Board hearing that he had been drinking beer, that he had 2 or 3 beers, he did not believe he was drunk, and his determination that he was not drunk was because he was walking fine.  However, he also testified that he and his friends were just leaving a bar, and thereafter was when he fell 3 stories on cement in front of his CQ's desk.  

The Board concludes that the evidence substantiating a finding that the Veteran was intoxicated is more probative than the evidence against such a finding.  First, the initial finding that the Veteran was intoxicated by the medical staff at the dispensary is inherently credible.  These findings were made contemporaneously with the accident as they were reported immediately after the Veteran's fall.  Two hours late, when he was transported to the hospital, these medical statements of intoxication, made by other medical staff, also substantiate findings of intoxication.  

Although the Veteran's later statements reported on his Form 21-4176 and February 2010 Travel Board hearing attempted to lessen his level of drinking, these statements conflict with the statements made by the medical staff in the dispensary and those who transported him to the hospital.   His assertion as to being sober (not intoxicated) at the time of the fall is not deemed credible.  First, as noted, two physicians assessed him as being intoxicated.  In that regard, he has presented no reasonable explanation as to why the treating physicians would falsely report his condition.  He has also failed to explain why the initial treating physician would issue a false report that he had been drinking whiskey.  It is the job of the hospital staff to take accurate notes and record medical history at the time of treatment.

Next, the assertion that the Veteran was not intoxicated is undermined by his documented in-service history of excessive drinking.  Indeed, a February 1978 dispensary report noted that he was seen for a problem with excessive drinking.  There is also a May 1979 report that diagnosed him as having elevated blood pressure that was likely due to drinking.  The examining physician emphatically recommended that the Veteran should "STOP !! Drinking!!"  This evidence clearly demonstrates that the Veteran suffered from an in-service problem with alcohol abuse, to include becoming excessively intoxicated.  Such adds credence to a finding that he was intoxicated on New Year's Eve.

There are also inconsistencies in the Veteran's story surrounding the December 1977 injury that cause the Board to question his overall credibility.  While he now reports that he was pushed from a third floor landing, the treatment records from December 1977 indicate that the injury resulted from the Veteran jumping down stairs and falling.  The Board affords more credibility to the contemporaneous statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Further, when he completed the 21-4176 in June 2009, the Veteran stated that there were no known witnesses to his injury.  However, he later testified that he was in the company of three or four friends (service members) when the injury to place, and that they had previously returned from a bar.  This is a significant discrepancy in the facts.  He also recently claims that he woke up in the hospital and was told that he was "out" (unconscious) for four days.  Such is not shown in the record.  The pertinent treatment records make no reference to any period of unconsciousness let alone a four day period of being unconscious.  Emphasis is also placed on the finding that he had a normal neurological examination except for intoxication.  In sum, the only consistency in the statements presented throughout the appeal is that the Veteran had been drinking shortly before the injury occurred.  

Based on these findings, and in light of the findings by medical staff that he was intoxicated, the Board finds that the Veteran was intoxicated and the intoxication resulted proximately and immediately in the injuries he sustained on December 31, 1977.  He admitted to drinking in a bar immediately before the fall or push.  The medical staff reported that he was intoxicated.  His assertion that he was not intoxicated at the time of his injury/fall is not deemed credible for the reasons stated above.

Accordingly, any injury resulting from the accident on December 31, 1977 is the result of willful misconduct for service connection purposes.  

The Board notes that the Veteran is presently service-connected for laceration of the head stemming from the same event that he is now claiming caused the right eye loss of vision.  It is crucial to note that he was only granted service connection for the laceration and not the residuals of a head injury.  The Veteran's present claim for service connection for a disability of the left eye is a separate claim.  In that regard, and fundamentally, the Board observes that each claim for Veteran's disability benefits has five elements, including, among others, Veteran status and service connection.  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Because Veteran status is just one of five elements of a claim for benefits, VA is not barred from considering the issue (Veteran status) anew for each individual claim of service connection that is filed, even if each of those claims is alleged to have been incurred as a result of the same accident/incident.  

Moreover, and contrary to the assertions of his representative, "the doctrine of the law of the case" does apply.  The doctrine of "collateral estoppel" or "issue preclusion" would, on its face, seem more appropriate.

"Under the doctrine of 'law of the case,' questions settled on a former appeal of the same case are no longer open for review."  Browder v. Brown, 5 Vet. App. 268, 270 (1993).  "Under collateral estoppel, once a court has decided an issue of fact or law necessary to its judgment, that decision may preclude relitigation of the issue in a suit on a different cause of action involving a party to the first case."  Allen v. McCurry, 449 U.S. 90, 94 (1980); see also Lawlor v. Nat'l Screen Serv. Corp, 349 U.S. 322, 326 (1955) (noting that collateral estoppel "precludes relitigation of issues actually litigated and determined in the prior suit, regardless of whether it is based on the same cause of action as the second suit"); Bissonnete v. Principi, 18 Vet. App. 105, 110 (2004) (noting that collateral estoppel deals with "how a judgment can prevent relitigation of an issue of fact or law").

Here, VA did not consider the Veteran's entitlement to service connection for a left eye disability.  The doctrine of law of the case is not directly applicable. However, in granting service connection for service connection for a head laceration in 1990, which allegedly arose from the same fall/injury at issue in this case, VA questionably considered the question of willful misconduct and did not find such.  Because the Veteran's current claim for entitlement to service connection for a left eye disability arises from the same December 1977 injury/fall involves a common issue, i.e., whether the injury/fall was the result of willful misconduct, the Board will examine whether the doctrine of collateral estoppel bars re-litigation of the issue.

Whether collateral estoppel, or issue preclusion, applies here turns on whether (1) the issue previously adjudicated is identical to the one currently before the VA; (2) the issue was "actually litigated" in the prior proceeding; (3) VA's resolution of that issue was necessary to the resulting judgment; and (4) the litigant was fully represented in the prior proceeding.  Mintzmyer v. Dep't of the Interior, 84 F.3d 419, 423 (Fed.Cir.1996).

As to the first element, VA's 1990 decision considered service connection for disability stemming from the same injury claimed on appeal - the fall in December 1977.  However, the question of willful misconduct was never considered.  The question of willful misconduct was, at best, implicitly addressed.  The identical issue requirement has not necessarily satisfied.  

Nevertheless, even if element one was satisfied, there is little room for argument that the second element to establish collateral estoppel is not been met.  The issue of willful misconduct was not "actually litigated" in the 1990 decision.  The outcome of the 1990 decision did not turn on the question of whether there was willful misconduct and neither VA nor the Veteran presented argument on this issue.  Thus, without delving into the final two elements outlined in Mintzmyer, the Board finds that the doctrine of collateral estoppel does bar VA from litigating/considering the issue of willful misconduct.


ORDER

Disability resulting from a December 31, 1977 inservice injury, is the result of the Veteran's willful misconduct, for the purposes of entitlement to service connection for loss of vision of the right eye.  The appeal is therefore, denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


